Citation Nr: 1115417	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for the medial meniscal tear, status post arthroscopy, of the right knee (also referred to as right knee disorder), evaluated 20 percent disabling.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan










INTRODUCTION

The Veteran served on active duty from February 1991 to November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a disability evaluation greater than 10 percent for the service-connected right knee disorder.  

During the pendency of the Veteran's appeal, and specifically in the April 2009 rating action, the RO increased the disability evaluation for the service-connected right knee disorder to 20 percent, effective from December 6, 2007 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected right knee disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected right knee disorder is currently evaluated as 20 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claim for his service-connected right knee disability is required to allow for further development of the record.  

During the March 2008 VA examination, the Veteran complained of an increase in his knee symptoms.  Specifically, he described sharp pain, swelling, and giving out of his right knee on a daily basis, and stated that he is constantly tired.  According to the Veteran, he is unable to stand for more than a few minutes, or walk more than one quarter of a mile as a result of his right knee disorder.  The examiner noted that the Veteran experiences instability, pain, stiffness, weakness, and repeated effusion in his right knee, that his joint disease flares up on a weekly basis, and his pain level is described as severe.  It was also noted that the Veteran has to stay off his feet and keep his leg elevated for hours at a time.  Upon physical examination, the Veteran's range of motion was shown to be 0 to 125 degrees with pain at 110 degrees, as well as additional limitation of motion during repetitive movement.  The examiner also observed signs of crepitation, tenderness, grinding and painful movement in the Veteran's right knee.  Based on her physical examination of the Veteran, she diagnosed him with a medial meniscal tear in the right knee, status post arthroscopy, and determined that his service-connected right knee condition had a significant effect on his ability to perform his occupational duties.  

A review of the Veteran's medical records indicate he has been receiving treatment from his private physician, Dr. P.S., since the mid-1990s, and in fact continues to receive treatment from him.  Included in the claims folder are private treatment records from Dr. P.S., dated from October 1996 to April 2008.  The Veteran also underwent a magnetic resonance imaging (MRI) of his right knee in April 2008, the findings of which reflected a small level of effusion, a small popliteal cyst, and an "[i]ntrameniscal tear of the medial meniscus in the posterior body and horn, with small parameniscal cyst."  Upon reviewing the MRI results, Dr. P.S. observed that the Veteran had a "probable torn medial meniscus" as well as "some arthritic type changes," and recommended that he undergo arthroscopic surgery.  

In his June 2009 substantive appeal, the Veteran stated that his right knee condition has progressively gotten worse, as he currently experiences severe instability and limited range of motion in his right knee.  According to the Veteran, simply walking across the room can lead to flare-ups of pain, bringing on muscle spasms, or causing his right knee to swell and lock.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination since the March 2008 evaluation, over three years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, in a January 2010 letter, submitted after the April 2009 Statement of the Case (SOC) was issued, the Veteran referenced outstanding medical records which he believed to be pertinent to his claim, and which he wanted VA to obtain.  Specifically, he stated that he had seen Dr. P.S. on October 5, 2009, during which he was prescribed with Naproxen for ongoing knee pain, and provided a knee brace for his knee instability.  The Veteran requested that the VA obtain these medical records and associate them with his claims file.  To date, these records have not been associated with his claims file.  

The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board further notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, the AOJ must attempt to obtain the above-identified private treatment report dated in October 2009, and any other relevant records pertinent to the Veteran's claim, and afford the Veteran another VA examination to determine the current severity of his service-connected knee disorder.  [For the reasons set forth herein, the medical evidence currently of record is insufficient for the Board's adjudication of this issue.]  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure copies of the above- referenced October 5, 2009 private treatment report as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports, from Dr. P.S. dated from October 2009 to the present.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected medial meniscal tear, status post arthroscopy, of the right knee.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected right knee disorder should be noted in the examination report.  In addition, the examiner should discuss limitation of motion, instability, or any ankylosis associated with this disorder.  

Also, the examiner should discuss whether the Veteran's right knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of the Veteran's right knee disability upon his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

3. Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 20 percent for the service-connected right knee disorder.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


